            Case 2:19-cv-00272-DBP Document 17 Filed 06/22/20 Page 1FILED
                                                                     of 2
                                                             2020 JUN 22 PM 1:17
                                                                   CLERK
                                                             U.S. DISTRICT COURT


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    Shane Stroh,                                             MEMORANDUM DECISION AND
                                                             ORDER DENYING PLAINTIFF’S
                            Plaintiff,                       MOTIONS
    v.
                                                             Case No. 2:19-cv-00272-DBP
    Valley Behavioral Health,

                            Defendant.                       Magistrate Judge Dustin B. Pead


          This matter is before the court on Plaintiff Shane Stroh’s Motion to Delay (stay)

Enforcement of Judgment (ECF No. 14.) and Motion to Remand to State Court Third District.

(ECF No. 15.) Plaintiff is acting pro se so the court construes his pleadings liberally. 1 The court

will deny the motions.

          This case was dismissed with prejudice by the parties May 16, 2019. (ECF No. 13.) Over

a year later on June 9, 2020, Plaintiff filed a Motion to Delay (stay) Enforcement of Judgment.

Plaintiff asserts there is “newly discovered evidence” from the “HHS/Office for Civil Rights that

was not available until early this month via email.” (ECF No. 14 p. 1.) Plaintiff points to Federal

Rule 60(b) as a basis to grant relief from judgment.

          Rule 60(c) provides that a “motion under Rule 60(b) must be made within a reasonable

time—and for reasons (1), (2), and (3) no more than a year after the entry of the judgment or

order or the date of the proceeding.” Fed. R. Civ. P. 60(c). Plaintiff cites to new evidence which

falls within subsection (2) and also cites to subsection (6) that provides “any other reason that




1
 The court construes a pro se litigant’s pleadings liberally and holds them to a less stringent standard than formal
pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
          Case 2:19-cv-00272-DBP Document 17 Filed 06/22/20 Page 2 of 2



justifies relief.” The court finds the delay in filing the 60(b) motion is unreasonable as it is more

than a year after this case was dismissed.

       “Rule 60(b) relief is extraordinary and may only be granted in exceptional

circumstances.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1293 (10th Cir. 2005). “In

order to grant a Rule 60(b) motion the district court must make two distinct findings: ‘a

justification for relief [under one of the clauses of the rule] and a meritorious defense.’” Mullin v.

High Mountain, 182 F. App'x 830, 833 (10th Cir. 2006) (quoting Olson v. Stone (In re Stone),

588 F.2d 1316, 1319 (10th Cir. 1978)). Plaintiff fails to offer justification for the relief sought.

“[A] party seeking to establish [a justification for relief] must plead and prove it.” Id. (citation

and quotations omitted). Even under a liberal reading of Plaintiff’s pleadings, Plaintiff has failed

to meet this standard.

       In similar fashion, the court denies Plaintiff’s Motion to Transfer Case to Third District

Court. This case was closed over a year ago and there is no basis to transfer it now to another

court, including the court where it was allegedly originally filed.

       Accordingly, the court DENIES Plaintiff’s motions.

       IT IS SO ORDERED.



                 DATED this 22 June 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                   2
